370 F.2d 331
UNITED STATES of America ex rel. Earl BROGAN, Appellant,v.David N. MYERS, Superintendent, State Correctional Institution at Graterford, Pennsylvania.
No. 16111.
United States Court of Appeals Third Circuit.
Submitted December 9, 1966.
Decided January 9, 1967.

Appeal from the United States District Court for the Eastern District of Pennsylvania; A. Leon Higginbotham, Jr., Judge.
Earl A. Brogan, pro se.
Michael J. Rotko, Arlen Specter, Dist. Attys., Philadelphia, Pa. (Alan J. Davis, Philadelphia, Pa., Asst. Dist. Atty., Chief, Appeals Division, on the brief), for appellee.
Before STALEY, Chief Judge, and McLAUGHLIN and FORMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
In this petition for a writ of habeas corpus based on a Commonwealth of Pennsylvania conviction for aggravated robbery, there was an evidentiary hearing in the district court before Judge Allan Grim, since deceased. At that time petitioner was represented by two attorneys and testified. After Judge Grim's death prior to formal decision, the matter was assigned to Judge Higginbotham. The latter "read with care" the record of the case in the district court "as well as the exhibits and notes of testimony of the original trial and all briefs filed." The court's conclusion was "I find that none of the acts complained of by the relator constitute a violation of any of his federal constitutional rights." The petition for habeas corpus was denied. Based on our independent examination of the Commonwealth and Federal records in the case, we are satisfied that the district court judgment is sound.


2
Said district court judgment will be affirmed.